United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-50618
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARTIN TOLEDO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-01-CR-44-25-FB
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Martin Toledo has moved for

leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    Toledo has filed a response

requesting that counsel’s motion be granted and that new counsel

be appointed, as well as a motion for an extension of time to

file a brief.

     Our review of the briefs and of the record discloses no

nonfrivolous issue for appeal.    Accordingly, the motion for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50618
                               -2-

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.

     Toledo’s request for appointment of new counsel is DENIED as

moot, and his motion for an extension of time to file a brief is

DENIED.